DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1 and 20, as well as claims 2, 3, 5, 8, 9, 11-16, and 22-25 based on their dependencies to claim 1, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	The term “gently” in claim 1 is a relative term which renders the claim indefinite. The term “gently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Gently is defined as “soft, delicate, moderate” (www.merriam-webster.com/dictionary/GENTLY), and cannot be definitively defined with regards to the amount of “squeezing an arm member of the expression instrument”.  As the claim recites, the squeezing is to achieve the effect of “clos[ing] the paddle set”, therefore, any degree of squeezing that results in closing the paddle set could read upon the “gently” language.  Therefore, further clarification is necessary in order to define whether a specific amount or degree of squeezing is needed in order to achieve this function with regards to the present invention.  Proper correction is required.
5.	The term “sufficient” in claim 20 is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Sufficient is defined as “enough to meet the needs of a situation or a proposed end” (www.merriam-webster.com/dictionary/sufficient). Since there is not specific degree as to what level would be deemed “enough to meet the needs of the situation”, then this term renders the claim indefinite.  Therefore, clarification is required to in order to understand the claim as how the candidate mode and selected mode are to match.  Proper correction is required.


Claim Rejections - 35 USC § 103
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Choate U.S. 2015/0216722 (herein referred to as “Choate”) and in view of Grenon U.S. 2008/0109052 (herein referred to as “Grenon”) and Badawi U.S. 2017/0087009 (herein referred to as “Badawi”).
8.	Regarding Claim 17, Choate teaches a kit for treating conditions of the eye comprising a portable thermal generation device (Fig. 1, ref num 100) comprising one base receptable (Fig. 1, ref num 102), and a removable applicator that operates with the body (Fig. 1, ref num 106, para 0030 “instrument 106 may be fixed or removable…is changeable”), in which the applicator may include:
a. one of a distal head portion (Fig. 1, ref num 120) that contains a debridement face (para 0037 “movement 118 is any motion relative to the drive unit system 113 or, more particularly, to the handle 102, that creates relative motion to the debris on the eye such that upon contacting the debris with the tip 120, the debris is removed”),
b. a universal proximal end adapted to removably engaged with said base receptacle (Fig. 1, ref num 104) in the portable thermal generation device to enable heat to be applied from the portable thermal generation device, to the distal head portion and to the eyelid (para 0067 “the oscillating tip portion 120: transmitting ultrasonic frequency [may] treat conditions of the eye, such as Meibomian gland dysfunction by utilizing sources of ultrasonic treatment energy to implement heat”; para 0036 “ultrasonic motion delivered by the piezoelectric driver (i.e., as shown as the piezo ceramic tube 112)”; therefore, ref num 104 connects to the base 102 which contains the driver 112 that applies the thermal generation to the tip, ref num 120), and
c. wherein only one thermal applicator can be held and is operable in the portable thermal generation device at a time (as shown, Fig. 1, ref num 106 is the only head attached to the base 102, at a time).
While Choate teaches that the head of the device may be removable, it fails to teach that the head portion may be selected from a group consisting of:
	a.1 an expression head assembly comprising a first paddle and a second paddle in moveable opposition to the first paddle, and
	a.3 a massage face, each of which is adapted to contact the exterior of the eyelid of a patient.
	Grenon teaches a hand held apparatus (Fig. 10A-C, ref num 600), in which the device includes a tip (ref num 650) that contains other tip configurations including a.1 an expression head assembly (para 0068 “other tip configurations may include…after expression thereof, and different tip configurations to apply various contact areas and resulting forces”), as well as a.2 an expression head (para 0068 “other tip configurations may include a vacuum for collecting the obstruction”), and a massage face (para 0068 “the additional intermittent force delivered to the gland by the vibratory or pulsatory force of the tip 650”), in which the face is adapted to contact the exterior of the eyelid (para 0051 “treatment to remove the obstruction will involve the application of an external regulated force to the eyelid”).  As Choate teaches an analogous device in which the tip or head may be removable, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choate and included the various tips as taught by Grenon in order to apply the desired force or effect on the target area, dependent on the tip that is used (para 0068).
	Grenon fails to teach that the expression head comprises a first and second paddle move opposite to one another.
	Badawi teaches an analogous device in which the device facilitates gland expression with a first and second paddle (para 0040).  The first and second paddle are moveable opposite to one another (Fig. 46, ref num 434A and 434B, para 0204 “the angled surfaces of the paddle may articulate relative to one another, creating a progressive pinching motion or progressive apposition of paddle surfaces from one paddle edge to the other”).  Since the device achieves the desired effect of expressing the tissue between the paddles, just as the expression head does as taught by Choate-Grenon, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choate-Grenon and included that the expression head contain two separate paddles in order to compress the tissue and perform the function of expression as taught by Badawi.

9.	Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Choate, Grenon, and Badawi, and in view of Litherland U.S. 2020/0069468 (herein referred to as “Litherland”).
10.	Regarding Claim 18, Choate fails to teach the portable thermal generation device further comprises a temperature capture assembly spaced distally from a heat element in the portable thermal generation device, said temperature capture assembly defining a groove therein, and a temperature sensor in thermal contact with the groove, and wherein the groove is sized to receive and thermally connect with an elongate universal ridge on each of the types of thermal applicators.
Litherland teaches the portable thermal generation device further comprises a temperature capture assembly spaced distally from a heat element in the portable thermal generation device (Fig. 10A/B, ref num 100, 57, para 0084 “protection device 100 may comprise one or more temperature sensors 57 located on the eyelid side 107…one or more sensors 57 may be cable of…to map a temperature distribution across the eyelid”), said temperature capture assembly defining a groove therein (see Fig. 10A/B, ref num 100 makes a cup like shape, defining a groove), and a temperature sensor in thermal contact with the groove (temperature sensors 57 are in contact with the cup/groove, see Fig. 10A/B), and wherein the groove is sized to receive and thermally connect with an elongate ridge on each of the types of thermal applicators (ref num 100 comprises a variation of Fig. 8E, ref num 13, wherein the thermal generation device, ref num 7/8, is shown to have a connection with ref num 13/100; para 0072).  By monitoring the temperature of the system, the user will be able to tell when the treatment is finished and successful (abstract, para 0084-0085).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choate and included a temperature capture assembly in order to monitor the temperature of the treatment to determine whether the treatment is finished and successful.

11.	Regarding Claim 21, Choate fails each type of applicator is autoclavable and reusable.
Litherland teaches an analogous device in which the applicator is autoclavable and reusable (para 0106 “meibomian gland expression may be performed by a separate device such as an expressor…expressor embodiments may be single-use or reusable and may be compatible with sterilization by…autoclave”).  It is known in the art that any reusable device in the medical field must be sterilized, and autoclaving is a standard procedure for sterilizing medical products.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choate and included that each applicator tip is autoclavable and reusable.

12.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Choate, Grenon, Badawi, and Litherland and in view of Kelleher U.S. 2015/0005750 (herein referred to as “Kelleher”).
13.	Regarding Claim 19, Choate teaches the device further comprises a processor (para 0043 “The device 100 may contain controls 110 comprising one or more circuits”; para 0026 “It is recognized that any circuit…herein may include any number of microprocessors”).  However, Choate as modified fails to teach the processor determines the applicator installation based on data received from the temperature capture assembly.
Kelleher teaches a device that treats eyelids, meibomian glands, and the surrounding tissue (abstract, Fig. 2C and Fig. 3) that contains a controller (ref num 212) which has circuitry for monitoring feedback systems, such as temperature data (para 0199).  This feedback system alerts the user (para 0199).  It is then that the circuitry performs the action of identifying the consumable of the device (para 0216).  The consumable portion of the device is coupled to the housing and ensures proper treatment of the system to the target area (para 0104, Fig. 3, ref num 260). Therefore, the monitoring of temperature data determines the type of instrument and mode to be used when treating the target tissue (para 0104).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Choate in order to include that the determination of the type of instrument would be dependent off a temperature data profile to ensure proper treatment of the target area.

14.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Choate, Grenon, Badawi, Litherland, Kelleher and in view of Linder U.S. 8,721,572 (herein referred to as “Linder”).
15.	Regarding Claim 20, Choate as modified fails to teach the processor is further operable to determine a candidate thermal mode corresponding to the type of thermal applicator installed, and to run the thermal candidate mode or, if a selected mode was selected by the user, to compare the candidate mode to the selected mode and run the selected mode only if the candidate mode and selected mode match to a sufficient level.
Linder teaches an analogous device, in which the processor is operable to determine a candidate thermal mode corresponding to the type of thermal applicator installed, and to run the thermal candidate mode or, if a selected mode was selected by a user, to compare the candidate mode to the selected mode and run the selected mode only if the candidate mode and selected mode to a sufficient level (Col. 6 lines 28-38, “a memory can be provided that keeps track of treatment protocols and delivery of treatment…sensor can also be provided that detects the presence of modules”; abstract, “controller can be provided that identifies which therapy modules are provided and therapy is adjusted based on the identification of which modules are provided in the housing”).  This maximizes the therapy for specific patient’s needs as well as allows the system to be easily adaptable (Col. 6, lines 23-27).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kelleher, and further modify Choate, to include the processor determining candidate modes compared to selected modes in order to maximize the therapy for the patient.
                                                                                                                                                                                   Allowable Subject Matter
16.	Claim 1, as well as claims 2, 3, 5, 8, 9, 11-16, and 22-25, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
17.	Applicant’s arguments, see Remarks, filed 03/20/2022, with respect to Claims 1, 2, 3, 5, 8, 9, 11-16, and 22-25 have been fully considered and are persuasive.  The previous rejections have been withdrawn. 
18.	Applicant’s arguments with respect to claim(s) 17, as well as 18-20, have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNIE L PATTON/           Examiner, Art Unit 3794                                                                                                                                                                                             

/KAITLYN E SMITH/           Primary Examiner, Art Unit 3794